DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al US Patent Application 2012/0274416 in view of Kihara et al  JP2006-279604A (of record) .
Hara et al disclose a  filter device comprising: an antenna  terminal Ant  (i.e.  a first terminal)  and a transmission terminal  Tx (i.e.  a second terminal) ; a transmission filter chip 100d (i.e.  a ladder first filter)  provided on a first channel connecting the antenna terminal and the transmission terminal and including  series resonators  (S11 S12 S13  S2 S3  S41 S42  S5 Sx)  and  parallel resonators (P1 P2 P3); a first inductor La connected in parallel to the first channel between the antenna terminal  and the transmission  filter; a second inductor Ls  provided in series in the first channel between the transmission filter and the transmission  terminal; and a third inductor Lg  provided in series in a channel connecting the parallel resonators and ground; wherein  the third inductor  Lg  ( Hara et  al discloses in paragraph [0080] that "The interconnection line 20c contributes to the generation of the inductor Lg." figure 15 )  is incorporated in a packages  substrate 120 that includes a plurality of base layers 120a 120b 120c;  the transmission  filter is mounted on a main surface of the package substrate and incorporated in a filter chip; and  the first inductor and the second inductor are chip inductors inherently including coil conductors ( The inductors La, Lr and Ls are realized by chip inductors. Paragraph [0070]) , and are respectively mounted on the main surface of the package substrate beside the filter chip.  
	With regards to claim 7,   the plurality of base layers are ceramic layers. (paragraph [0073])
	With regards to claim 8,  the circuit further comprises a third terminal; and a second filter provided on a second channel connecting the first terminal and the third terminal.
Thus, Hara et al is shown to teach all the limitations of the claims with the exception of  the first and second inductors being   adjacent to each other and such that coil axes of the first inductor and the second inductor being  orthogonal or substantially orthogonal to each other.

Kihara et al discloses adjacent inductors 23 and 33 located at the boundary portion 12 are arranged on the base substrate 11 so that the directions of the magnetic fluxes (i.e. the coil axes)  are substantially orthogonal to each other. This is to prevent electromagnetic interference between the inductor elements.
One of ordinary of skill in the art would have found it obvious to place the first and  second  inductors   adjacent to each other and such that coil axes of the first inductor and the second inductor being  orthogonal as taught by Kihara et al.  
 	The  motivation for this modification would have been to provide  the advantageous benefit of preventing electromagnetic interference  between the inductors.  

Allowable Subject Matter
Claims 2-6 and 9-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan  can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 15, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843